Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered October 8, 1996, convicting defendant, after a nonjury trial, of auto stripping in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s conduct had no reasonable explanation other than his guilt on auto stripping. Defendant’s claims regarding his waiver of a jury trial, and the procedure followed in approving the waiver, are not preserved for review (People v Tamarez, 213 AD2d 261, lv denied 85 NY2d 981; People v Yamyle, 208 AD2d 466, lv denied 85 NY2d 916), and we decline to review them in the interest of justice. Were we to review these claims, we would find that defendant, who executed his written waiver of jury trial in open court after consultation with counsel, was sufficiently advised by the court of the nature and consequences of his waiver and the waiver was knowingly and voluntarily made (see, People v Watson, 162 AD2d 360, 361; People v Magnano, 158 AD2d 979, affd 77 NY2d 941, cert denied 502 US 864). Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.